ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent admitted that he negligently practiced law while ineligible to do so. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Gregory Ross Rubin, Louisiana Bar Roll number 31536, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *93days from the date of finality of this court’s judgment until paid.